DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
            The amendment filed 12/21/2021 has been entered.  Claims 1-20 remain pending in the application.  
The previous objections to the specification and drawings are withdrawn in light of Applicant's amendment to the specification and Claim 3.  
The previous 35 USC 112 rejections of Claims 3 and 7 are withdrawn in light of Applicant’s amendment to Claims 3 and 7.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ms. Mitchell on 03/09/2022.

The application has been amended as follows: 
In the Claims:

In Claim 1, line 19, “no significant” has been deleted and --substantially no-- substituted therefore.

In Claim 11, lines 5-6, “such that a zero net force of air pressure occurs at a neutral position of the spool” has been deleted.
In Claim 11, line 14, “the neutral position” has been deleted and --a neutral position-- substituted therefore.
In Claim 11, line 20, “spool is at or” has been deleted and --spool is-- substituted therefore.

In Claim 18, line 13, “no significant” has been deleted and --substantially no-- substituted therefore.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

wherein the permanent magnet is located and configured such that the spool is positioned away from a neutral position between the first position and the second position when the permanent magnet is aligned with the at least one stationary magnetic device at a position along the longitudinal axis of the spool and there is no magnetic force between the permanent magnet and the at least one stationary magnetic device, and wherein the permanent magnet is located and configured to impart a non-zero magnetic force on the spool when the spool is proximate the neutral position such that the spool is prevented from stopping at the neutral position.
The closest art of record, Jensen et al. (US 9,989,164) teach a positing magnet in a spool valve; however, Jensen et al. does not disclose or make obvious the permanent magnet is located and configured such that the spool is positioned away from a neutral position when the permanent magnet is aligned with the at least one stationary magnetic device and there is no magnetic force between the permanent magnet and the at least one stationary magnetic device.  In fact, Jensen et al. teach 
With respect to Claims 12-17 their pendency on Claim 11 make them allowable.  
With respect to Claims 1-10, these claims contain all the allowable subject matter of Claim 11.

With respect to Claim 18, similar rational as above applies, namely Jensen et al. does not disclose or make obvious a method of operating a shuttle valve of a reciprocating fluid pump comprising, “a non-zero magnetic force is imparted on the spool when there is no air pressure applied” (see Jensen et al. Figures 5B and 2, center, Jensen is teaching applying a control fluid pressure when the magnet force is zero).
With respect to Claims 19-20, their pendency on Claim 18 make them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
.


	Response to Arguments
Applicant’s arguments, see Remarks, Page 14, lines 21-25 and Page 15, lines 6-21 (also see Remarks, Page 17, lines 7-20, with respect to Claim 18), filed 12/21/2021, with respect to Jensen et al., have been fully considered and are persuasive.  The previous rejections have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


Timothy P. Solak
/tps/
Art Unit 3746
03/09/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746